ORDER
The Disciplinary Review Board having reported to the Court, recommending that ANTHONY F. MALFITANO of JERSEY CITY, who was admitted to the Bar of this State in 1970, be suspended from the practice of law for one year for his violations of RPC 1.1(b) (exhibiting a pattern of client neglect), RPC 1.3 (failing to act with due diligence), RPC 1.1(a) (gross negligence), RPC 1.4 (failing to communicate with clients), RPC 8.4(c) (misrepresentation to a client), and RPC 8.1(b) (failing to respond to or otherwise cooperate in ethics proceedings);
And the Court having reviewed the record and having heard oral argument;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are hereby adopted and ANTHONY F. MALFITANO is hereby suspended from the practice of law for one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this order and the full record of the matter, be added as a permanent part of the file of said ANTHONY F. MALFITANO as an attorney at law of the State of New Jersey; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension; and it is further
.ORDERED that respondent comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
*195ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred.